  8:20-cv-00130-RGK-PRSE Doc # 8 Filed: 05/20/20 Page 1 of 2 - Page ID # 28



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TRACY W. MAXWELL,

                   Plaintiff,                               8:20CV130

      vs.
                                                MEMORANDUM AND ORDER
SARPY COUNTY CLERK OF COURT,
State of Nebraska; TODD WEST, Public
Defender; and BEVERLY A. HUETER,
Court Reporter;

                   Defendants.


      Plaintiff filed his Complaint in this matter on April 2, 2020, wh ile h e was
incarcerated. The court granted him leave to proceed in forma pauperis on April 3,
2020, also while he was incarcerated. Plaintiff filed a ch an ge of address on May
18, 2020, indicating that he is no longer incarcerated. (See Filing No. 7.)

       Since Plaintiff is no longer incarcerated, he must now file a new applicat ion
for leave to proceed in forma pauperis if he wishes to continue pursuing t his case
in forma pauperis. Plaintiff may, in the alternative, pay the court’s $400.00 filin g
and administrative fees.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff must either file a new request for leave to proceed in form a
pauperis or pay the court’s $400.00 filing and administrative fees wit hin 30 days.
Failure to take either action will result in dismissal of this matter wit hout fu rther
notice to Plaintiff.
  8:20-cv-00130-RGK-PRSE Doc # 8 Filed: 05/20/20 Page 2 of 2 - Page ID # 29



      2.    The clerk of the court is directed to send to Plaintiff the Form AO
240, AApplication to Proceed Without Prepayment of Fees and Affidavit.@

      3.    The clerk of the court is directed to set a pro se case management
deadline with the following text: June 19, 2020: deadline for Plaintiff t o file n ew
IFP application or pay filing fee.

      Dated this 20th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
